DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2017/0178798] in view of Moon et al. [U.S. Pub. No. 2016/0086714] and Sato et al. [JP 2015-126199].
Regarding Claim 17, Yoon et al. shows a coil component (Figs. 2-3) comprising: 
a body (see Figs. 2-3) including a support member (20), an internal coil (31, 41) supported by the support member (see Figs. 2-3), and an encapsulant (10) configured to encapsulate the support member and the internal coil (see Figs. 2-3, Paragraphs [0009], [0073]); and 
first (81) and second (82) external electrodes disposed on external surfaces of the body (see Figs. 2-3) and connected to the internal coil (see Figs. 2-3, Paragraphs [0054], [0057]), 
wherein the support member (20) has a through-hole (center hole, see Figs. 2-3), a via hole (via hole for element 51), and through-openings (through-openings for elements 33, 43, Paragraphs [0054], [0058]) spaced apart from the through-hole and the via hole (see Figs. 2-3) and disposed on end portions of the support member, respectively (see Figs. 2-3, Paragraphs [0054], [0058]), 
the internal coil (31, 41) includes a first coil (31) disposed on one surface of the support member (see Figs. 2-3) and a second coil (41) disposed on another surface of the support member (see Figs. 2-3), 
the first and second coils (31, 41) have end portions (33, 43) filling the through-openings, respectively, of the support member (see Figs. 2-3, Paragraphs [0054], [0058]) and extending between outermost surfaces, in a thickness direction along which the first and second coils are disposed, of the first coil and the second coil (see Figs. 2-3, elements 33, 43 extend between outermost surfaces, in a third direction along which elements 31, 41 are disposed, of elements 31, 41).
Yoon et al. does not explicitly show a first insulating layer is disposed on at least one surface of the body, and a second insulating layer is disposed on at least another surface opposing the one surface of the body, and the first insulating layer has one end portion extending between the end portion of the first coil and the first external electrode, and the second insulating layer has one end portion extending between the end portion of the second coil and the second external electrode, and such that theDB1/ 125563138.16Application No. 16/365,093 end portions of the first and second coils extend beyond both the one surface and the another surface of the support member in the thickness direction and are exposed from respective external surfaces of the body from above the one surface to below the another surface of the support member.
Moon et al. shows an electronic component (Figs. 5 with teachings from Figs. 1-3) teaching and suggesting an encapsulant (50) configured to encapsulate the support member (20) and the internal coil (42, 44, see Fig. 5, Paragraph [0021]); and first (left element 80) and second (right element 80) external electrodes disposed on external surfaces of the body (see Fig. 5) and connected to the internal coil (see Fig. 5), wherein the support member (20) has a through-hole (through-hole for element 55, see Fig. 5, Paragraph [0045]), a first insulating layer (top layer element 60) is disposed on at least one surface of the body (see Fig. 5), and a second insulating layer (bottom layer element 60) is disposed on at least another surface opposing the one surface of the body (see Fig. 5), and the first insulating layer has one end portion (see Fig. 5 and Drawing 1 below, end portion E1) extending between the end portion of the first coil and the first external electrode (see Fig. 5 and Drawing 1 below, end portion E1 extends between the end portion of element 42 and top portion of left element 80), and the second insulating layer has one end portion (see Fig. 5 and Drawing 1 below, end portion E2) extending between the end portion of the second coil and the second external electrode (see Fig. 5 and Drawing 1 below, end portion E2 extends between the end portion of element 44 and bottom portion of right element 80).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first insulating layer is disposed on at least one surface of the body, and a second insulating layer is disposed on at least another surface opposing the one surface of the body, and the first insulating layer has one end portion extending between the end portion of the first coil and the first external electrode, and the second insulating layer has one end portion extending between the end portion of the second coil and the second external electrode as taught by Moon et al. for the coil component as disclosed by Yoon et al. in to facilitate insulation (Paragraph [0064]) and to serve as a plating spreading prevention layer (Paragraph [0080]).
Yoon et al. in view of Moon et al. does not explicitly show such that theDB1/ 125563138.16Application No. 16/365,093 end portions of the first and second coils extend beyond both the one surface and the another surface of the support member in the thickness direction and are exposed from respective external surfaces of the body from above the one surface to below the another surface of the support member.
Sato et al. shows a coil component (Figs. 1-8) teaching and suggesting such that theDB1/ 125563138.16Application No. 16/365,093 end portions (13b of elements 13a, 13d) of the first (13d) and second (13a) coils extend beyond both the one surface and the another surface (see Figs. 3-4) of the support member (element 12 between elements 13a, 13d, see Fig. 4(d)) in the thickness direction (see Figs. 1-8) and are exposed from respective external surfaces of the body (elements 13b of elements 13a, 13d are exposed from respective external surfaces of the body 11) from above the one surface to below the another surface (see Figs. 3-4) of the support member (element 12 between elements 13a, 13d, see Fig. 4(d)).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an insulating resin layer between the first and second coils, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art to facilitate support and mechanical stability. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have such that theDB1/ 125563138.16Application No. 16/365,093 end portions of the first and second coils extend beyond both the one surface and the another surface of the support member in the thickness direction and are exposed from respective external surfaces of the body from above the one surface to below the another surface of the support member as taught by Sato et al. for the coil component as disclosed by Yoon et al. in view of Moon et al. to have the electrode area increased to further enhance mounting strength and reliable electrical connection to external terminals (Paragraph [0037]).
Moreover, the combination of Yoon et al. in view of Moon et al. and Sato et al. shows such that theDB1/ 125563138.16Application No. 16/365,093 end portions (13b of elements 13a, 13d of Sato et al.) of the first (13d of Sato et al.) and second (13a of Sato et al.) coils extend beyond both the one surface and the another surface (top and bottom surface of element 20 of Yoon et al.) of the support member (element 20 of Yoon et al. or element 12 between elements 13a, 13d, see Fig. 4(d) of Sato et al.) in the thickness direction (see Figs. 1-8 of Sato et al.) and are exposed from respective external surfaces of the body (elements 13b of elements 13a, 13d are exposed from respective external surfaces of the body 11 of Sato et al.) from above the one surface to below the another surface (top and bottom surface of element 20 of Yoon et al.) of the support member (element 20 of Yoon et al. or element 12 between elements 13a, 13d, see Fig. 4(d) of Sato et al.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Moon et al. and Sato et al. as applied to claim 17 above, and further in view of Jeong et al. [U.S. Pub. No. 2012/0274432].
Regarding Claim 19, Yoon et al. in view of Moon et al. and Sato et al. shows the claimed invention as applied above but does not show the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil.
Jeong et al. shows a coil component (Fig. 6) teaching and suggesting the one end portion of the first insulating layer (top portion of element 60) directly contacts the end portion of the first coil (see Fig. 6, top portion of element 60 directly contacts the end portion of top element 20), and the one end portion of the second insulating layer (bottom portion of element 60) directly contacts the end portion of the second coil (see Fig. 6, bottom portion of element 60 directly contacts the end portion of bottom element 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil as taught by Jeong et al. for the coil component as disclosed by Yoon et al. in view of Moon et al. and Sato et al. to facilitate insulation to by protecting the body and prevent short-circuits to acquired excellent reliability (Paragraphs [0056]-[0057]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to first insulating layer and second insulating layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art based on desirable insulation. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Moon et al. and Sato et al. as applied to claim 17 above, and further in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claim 19, Yoon et al. in view of Moon et al. and Sato et al. shows the claimed invention as applied above but does not show the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil.
Ito et al. shows a coil component (Fig. 3B) teaching and suggesting the one end portion of the first insulating layer (top portion of element 19) directly contacts the end portion of the first coil (see Fig. 3B, top portion of element 19 directly contacts the end portion of element 12), and the one end portion of the second insulating layer (bottom portion of element 19) directly contacts the end portion of the second coil (see Fig. 3B, bottom portion of element 19 directly contacts the end portion of element 13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil as taught by Ito et al. for the coil component as disclosed by Yoon et al. in view of Moon et al. and Sato et al. to facilitate insulation to prevent short-circuits and ensure sufficient insulating property between terminal electrodes (Paragraph [0086]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to first insulating layer and second insulating layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art based on desirable insulation. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

    PNG
    media_image1.png
    464
    682
    media_image1.png
    Greyscale

Drawing 1
Allowable Subject Matter
Claims 1-16 and 18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837